Title: To Alexander Hamilton from Nathaniel Leonard, 27 April 1799
From: Leonard, Nathaniel
To: Hamilton, Alexander


          
            Sir
            Windsor April 27. 1799
          
          Lt. Yates arived at this place on the night of the 25 Instant & handed me yours of the 17 Instant, Incloseing money for the payment of the recruits &c—
          I shall proceed immediately to Muster the Men & when compleated, shall proceed with them on to N York (vis Albany) agreeable to your orders—
          I have made my Arangments to leave this place by the 4 day of May—
          I shall be at Albany on the 12th same month—
          I am sir your with respect
          
            Nath Leonard
          
          Gen. Hamilton
        